Case: 18-60353      Document: 00514988047         Page: 1    Date Filed: 06/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                    No. 18-60353
                                                                            Fifth Circuit

                                                                          FILED
                                  Summary Calendar                     June 7, 2019
                                                                     Lyle W. Cayce
SANDRA LOPEZ-ALAS,                                                        Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 883 374


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Sandra Lopez-Alas, a native and citizen of El Salvador, seeks a petition
for review of the order of the Board of Immigration Appeals (BIA) dismissing
her appeal from the Immigration Judge’s (IJ) denial of her motion to reopen
the proceedings in order to rescind her 2005 in absentia order of deportation
or, alternatively, to adjust status. Lopez-Alas asserts that (1) the BIA abused
its discretion in finding that her untimely motion to reopen was not subject to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60353     Document: 00514988047    Page: 2   Date Filed: 06/07/2019


                                 No. 18-60353

an exception based on changed country conditions and (2) the BIA and IJ erred
in not addressing her argument that she qualifies for withholding of removal
under the Convention Against Torture (CAT). Lopez-Alas does not contest the
BIA’s denial of her motion to remand based on new evidence and does not
challenge the BIA’s refusal to sua sponte reopen her removal proceedings;
therefore, she has abandoned those issues. See Thuri v. Ashcroft, 380 F.3d 788,
793 (5th Cir. 2004).
      This court generally has authority to review only the decision of the BIA.
Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). However, review of the IJ’s
ruling is permissible when, as here, the BIA has “adopted all or part of the IJ’s
reasoning” or the ruling impacts the BIA’s decision. Enriquez-Gutierrez v.
Holder, 612 F.3d 400, 407 (5th Cir. 2010). The BIA’s decision is reviewed for
an abuse of discretion. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
2009).
      Ordinarily, an alien must file a motion to reopen within 90 days of the
date on which the final administrative decision is entered.        See 8 U.S.C.
§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2); 8 C.F.R. § 1003.23(b)(1). However,
there are no timeliness limitations on filing a motion to reopen if the reason
for the motion is to apply for asylum, withholding of removal, or relief under
the CAT and the motion “is based on changed country conditions arising in the
country of nationality . . . if such evidence is material and was not available
and would not have been discovered or presented at the previous proceeding.”
§ 1229a(c)(7)(C)(ii); § 1003.2(c)(3)(ii); § 1003.23(b)(4)(i). Lopez-Alas does not
present sufficient evidence to challenge the BIA’s conclusion that the evidence
supporting her motion to reopen did not make “a meaningful comparison
between the conditions at the time of the removal hearing and the conditions




                                       2
    Case: 18-60353    Document: 00514988047     Page: 3   Date Filed: 06/07/2019


                                 No. 18-60353

at the time [she] filed her motion to reopen.” Garcia Nunez v. Sessions, 882
F.3d 499, 508 (5th Cir. 2018).
      We have upheld the denial of motions to reopen “where the evidence of
changed conditions shows only a continuance of ongoing violence in the home
country.” Singh v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016). Moreover, a
change in personal circumstances does not constitute a showing of changed
country conditions.   See id. at 222-23.    Accordingly, because Lopez-Alas
presented evidence of only continuing and ongoing gang violence and changed
personal circumstances, she cannot demonstrate that the BIA abused its
discretion in affirming the IJ’s denial of her motion to reopen. See Gomez-
Palacios, 560 F.3d at 358; Singh, 436 F.3d at 487.
      Lopez-Alas’s assertion that the BIA was required to address the merits
of her CAT claim regardless of whether she could show changed country
conditions is without merit. See Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026
(5th Cir. 2016) (stating that this court need not reach claims regarding
eligibility for protection under the CAT after concluding that the BIA did not
abuse its discretion in affirming the IJ’s denial of the motion to reopen based
on petitioner’s failure to demonstrate changed country conditions); 8 C.F.R.
§ 1003.23(b)(4)(i).
      Accordingly, Lopez-Alas’s petition for review is DENIED.




                                      3